Citation Nr: 0102589	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frozen hands, rated as 10 percent disabling from October 31, 
1997 to January 11, 1998.

2.  Entitlement to an increased rating for the veteran's 
service-connected residuals of left hand cold injury from 
January 12, 1998.

3.  Entitlement to an increased rating for the veteran's 
service-connected residuals of right hand cold injury from 
January 12, 1998.

4.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected residuals of frozen lower 
extremities, from October 31, 1997 to January 11, 1998.

5.  The propriety of the 10 percent rating for the veteran's 
service-connected residuals of left lower extremity cold 
injury from January 12, 1998.

6.  The propriety of the 10 percent rating for the veteran's 
service-connected residuals of right lower extremity cold 
injury from January 12, 1998.

7.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected peripheral neuropathy of 
the left lower extremity.

8.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected peripheral neuropathy of 
the right lower extremity.

9.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected bilateral shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946, 
and from March 1948 to March 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the VA 
Buffalo, New York RO, which denied an increased rating for 
residuals of frozen hands, rated as 10 percent disabling from 
October 31, 1997 to January 11, 1998; and thereafter 
separately rated the veteran's service-connected bilateral 
residuals of cold injury to the hands as 10 percent disabling 
each, that is, 10 percent disabling for the left hand and 10 
percent disabling for the right hand effective January 12, 
1998, based on new rating criteria.  In addition, this rating 
decision granted service connection for residuals of frozen 
lower extremities, rated as 10 percent disabling from October 
31, 1997 to January 11, 1998; and thereafter assigning 
separate ratings for each lower extremity from January 12, 
1998, that is, a 10 percent rating for the veteran's service-
connected residuals of left lower extremity cold injury and a 
10 percent rating for the veteran's service-connected 
residuals of right lower extremity cold injury.  In addition, 
service connection was granted for bilateral shoulder 
arthritis, rated as 10 percent disabling effective October 
31, 1997.  The veteran appealed the assigned ratings to the 
Board.  

In a September 1999 rating decision, the RO determined that 
clear and unmistakable error had been committed in the prior 
rating decision which failed to assign separate service 
connection for peripheral neuropathy of the left and right 
lower extremities.  Service connection for those disabilities 
was granted and a 10 percent rating was assigned for each 
lower extremity effective January 12, 1998.  The Board notes 
that the evaluations assigned for these disabilities are also 
considered to be part of the current appeal per the veteran's 
contentions.

The Board notes that the RO adjudicated all of the claims for 
higher evaluations as claims for increased ratings.  However, 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized issues numbered 4 through 9 as ones 
involving the propriety of the initial evaluations assigned.  


REMAND

In the veteran's notice of disagreement, he indicated that he 
was being treated at the VA Medical Center (VAMC)in  Bath, 
New York, for his disabilities, and that he wanted these 
records considered in the adjudication of his claim.  These 
records were never requested.  In his substantive appeal, the 
veteran asserted that the VA examinations that he had been 
afforded in the past were inadequate as all of his complaints 
were not addressed by the examiners.  

The Board is not reasonably certain that the VA records from 
the Bath, New York VAMC do not exist or that efforts to 
obtain them would be futile.  Furthermore, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record; thereafter, the veteran should be 
afforded another VA examination by an examiner who has had an 
opportunity to review all of the medical evidence of record 
in order to ascertain the current level of severity of his 
service-connected disabilities.  In addition, the veteran's 
residuals of cold injuries should be considered under the old 
rating criteria in effect prior to January 21, 1998, and 
under the new rating criteria effective as of that date.  The 
supplemental statement of the case should address both 
versions of the rating criteria for cold injuries.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Bath VAMC and any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be duly notified.  
The veteran is also free to submit any 
additional medical records in his 
possession.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and 
manifestations of his service-connected 
disabilities of the upper extremities, 
lower extremities, and shoulders.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed, and all clinical 
findings should be reported in detail

With regard to the cold injury 
disabilities, the examiner should be 
provided copies of the rating criteria in 
effect prior to January 12, 1998 and the 
rating criteria in effect as of that 
date.  The examiner should provide his or 
her findings in relation to the criteria 
provided.  

With regard to the veteran's shoulders, 
the examiner should perform range of 
motion testing, taking into consideration 
the extent, if any, of functional loss 
due to pain and other factors.  In this 
regard, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with each 
shoulder.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use..  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
higher ratings for his service-connected 
disabilities in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  Such adjudication should include 
consideration of both the former and 
revised applicable schedular criteria for 
evaluating cold injuries, as appropriate; 
and, as regards the shoulders, the extent 
of functional loss due to pain and other 
factors, to include during flare-ups and 
with repeated use.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case which 
contains both versions of the rating 
criteria for cold injuries and given an 
opportunity to submit written or other 
argument in response thereto before his 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

